DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to under 37 CFR 1.84(h)(5) because Fig. 8 shows modified forms of construction in the same view.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the module carrier adjusting mechanism (as in claims 8, 12 and 17), the connection element (as in claims 11 and 16), the vehicle structure element (as in claim 11), the vehicle seat adjusting mechanism (as in claim 12), and the vehicle structure (as in claim 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 
Specification
The disclosure is objected to because of the following informalities:
In paragraph 0070, “and in a comfort position” should be deleted.  
In paragraph 0071, “in a standard position and” should be deleted.
In paragraph 00117, “52” should be changed to --72--.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 8, “an idle” should be changed to --the idle--.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  In line 7, “as lap” should be changed to --as a lap--.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  In line 5, “further comprising,” should be changed to --comprising:--.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  In line 12, “an idle” should be changed to --the idle--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a gas source”, and the claim also recites “especially a gas generator” which is the narrower statement of the range/limitation. Also in the present instance, claim 8 recites the broad recitation “the module carrier can be mechanically, electromechanically or electrically adjusted”, and the claim also recites “especially swiveled” which is the narrower statement of the range/limitation. Also in the present instance, claim 9 recites the broad recitation “the module carrier comprises a user interface”, and the claim also recites “especially a control panel and/or a display and/or an interface for an electronic mobile device” which is the narrower statement of the range/limitation. Also in the present instance, claim 14 recites the broad recitation “a gas source”, and the claim also recites “especially a gas generator” which is the narrower statement of the range/limitation. Also in the present instance, claim 17 recites the broad recitation “a position of the module carrier relative to the vehicle seat can be adapted”, and the claim also recites “especially automatically adapted” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as 
Claim 4 suffers from double inclusion, since it can be read to include the same element twice (i.e., “the lap restraint element” is recited in line 2, and then “a lap restraint member” is recited in line 3, “the lap restraint element” and the “lap restraint member” being the same element). MPEP §2173.05(o). As explained in MPEP §608.01(o), “The use of a confusing variety of terms for the same thing should not be permitted.”
	The dependency of claim 5 is not specified. Claim 5 was treated as if it was dependent on claim 1.
Claim 6 recites the limitation "the head airbag" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the lap restraint airbag" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the far side" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the front airbag module" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the front airbag" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the control element" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
12 recites the limitation "the module carrier adjusting mechanism" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the control element" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 suffers from double inclusion, since it can be read to include the same element twice (i.e., “at least one restraint element” is recited in line 3, and then “at least one airbag” is recited in line 8, the “at least one restraint element” and the “at least one airbag” being the same element). MPEP §2173.05(o). As explained in MPEP §608.01(o), “The use of a confusing variety of terms for the same thing should not be permitted.”
Claim 16 recites the limitation "the vehicle structure" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the connection element" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the module carrier adjusting mechanism" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-11, 13, 14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schock et al. (DE 10 2012 221 533 A1). All citations are directed to the English  by a control element in the operating position only (implicit – see Fig. 6). The hinged bracket .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Schock et al. (DE 10 2012 221 533 A1) in view of Freienstein (DE 10 2015 202 565 A1). All citations are directed to the English translations of the references. Shock teaches the limitations of claim 1, as explained above. Shock further teaches that “additional components, such as screens or switching devices, can be provided therein, so that the seat 5 as a whole can be designed as a self-sufficient multifunctional seat.” (Paragraph 0032). Shock does not explicitly teach the limitations of claim 12. Freienstein teaches a module carrier adjusting mechanism that can be coupled to a vehicle seat adjusting mechanism via a control element (paragraphs 0013, 0034 and 0040). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a vehicle occupant protection system as . 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schock et al. (DE 10 2012 221 533 A1) in view of Dry et al. (US 2019/0106077 A1). Shock teaches the limitations of claim 14, as explained above. Shock further teaches that the module base element may be assigned to a driver’s seat or to a passenger’s seat (paragraph 0033 of the English translation). Shock does not explicitly teach that the module base element is assigned to each vehicle seat. Dry teaches that a module base element (e.g., 62) comprising an airbag (116, 118) may be assigned to each vehicle seat in a vehicle (Fig. 1). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to assign a module base element as taught by Shock to each vehicle seat of a vehicle, according to the known technique taught by Dry, in order to provide protection for all of the occupants of the vehicle. Furthermore, the limitation(s) of claim 15 do not patentably distinguish the claimed invention from the cited prior art (i.e., Shock), since mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP §2144.04(VI).
Claims 1, 8, 10, 11, 13, 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Byon (US 5,730,458) in view of Freienstein et al. (DE 10 2015 202 565 A1). Byon teaches a module base element for a vehicle occupant protection system 10 for protecting a vehicle occupant in a vehicle seat comprising: a module carrier 12 for receiving at least one airbag module, wherein the airbag module comprises at least one restraint element / .
s 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Byon (US 5,730,458) in view of Freienstein et al. (DE 10 2015 202 565 A1) as applied to claims 1 and 14 above, and further in view of Dry et al. (US 2019/0106077 A1). In Byon, the module carrier comprises a lateral airbag (i.e., the airbag deploys in a lateral direction through cross cut portion 46). Byon does not teach that the module carrier comprises a central airbag module including a lateral airbag on a far side (i.e., that the module carrier comprises an inboard airbag module including a lateral airbag on a far side from a side impact – see paragraph 0029 of applicant’s specification) or that the module base element is assigned to each vehicle seat. Dry teaches that a module base element (e.g., 62) comprising an airbag (116, 118) may be assigned to each vehicle seat in a vehicle (Fig. 1), with each seat having a module base element on both sides of the seat such that each seat comprises a module carrier comprising a central airbag module including a lateral airbag on a far side (i.e., each seat comprises a module carrier comprising an inboard airbag module including a lateral airbag on a far side from a side impact (Figs. 1-5) – see paragraph 0029 of applicant’s specification). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to assign a module base element as taught by Byon to each vehicle seat and on both sides of each vehicle seat, according to the known technique taught by Dry, in order to provide armrests for both arms of each occupant and in order to provide protection for all of the occupants of the vehicle on both sides. Furthermore, the limitation(s) of claims 7 and 15 do not patentably distinguish the claimed invention from the cited prior art (i.e., Byon), since mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP §2144.04(VI).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan K Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH J FRISBY/             Primary Examiner, Art Unit 3614